DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 27 December 2021, claims 1, 6, 11, 19, and 27 are amended per Applicant's request. Claims 4-5, 9-10, 14-15, 18, 20, 24, and 26 are cancelled. No claims were withdrawn. Claim 29 is new. Therefore, claims 1-3, 6-8, 11-13, 16-17, 19, 21-23, 25, and 27-29 are presently pending in the application, of which claims 1, 6, and 11 are presented in independent form.

The previously raised objection of claims 1, 6, 11, and 27 is withdrawn in view of the amendments to the claims.
The previously raised 112(b), indefiniteness rejection of the pending claims is withdrawn in view of the amendments to the claims.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.







Response to Arguments
Applicant’s arguments filed 27 December 2021 with respect to the objection of claims 1, 6, 11, and 27 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments filed 27 December 2021 with respect to the rejection of the pending claims under 35 U.S.C. 112(b), indefiniteness, have been fully considered. Applicant’s amendments render the 112(b), indefiniteness rejection moot, and the rejection has been accordingly withdrawn.
Applicant’s arguments filed 27 December 2021 with respect to the rejection of the pending claims under 35 U.S.C. 103 have been fully considered but are not persuasive with regards to Brewer (Brewer has been modified to conform to the new claim language below), or are moot as the arguments do not apply to the new combination of references being used in the current rejection (Schechter replaced previously-applied art, Boulis, in the independent claims in view of the amendments to the claims, and Rubinstein was used to reject newly-added dependent claim 29).



A Note on Intended Use
The Examiner notes there are multiple elements in the claims that will be interpreted as intended use. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, see MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Language that suggest 
An incomplete list of the limitations that could be interpreted as intended use is as follows: Claims 1, 6, and 11 recite “…to facilitate the person to complete the query”.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 6, 8, 11, 13, 16-17, 19, 21-23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (“Brewer”) (US 2011/0087686 A1), in view of Schechter et al. (“Schechter”) (US 2013/0031106 A1), in further view of Wu et al. (“Wu”) (US 2006/0253427 A1).
Regarding claim 1: Brewer teaches A method, implemented on at least one computing device each of which has at least one processor, storage, and a communication platform connected to a network for query suggestion (Brewer, [0014] and [0032], where the disclosed steps may be implemented as a system comprising a memory in which machine instructions are stored, and a processor that performs the disclosed steps. The system may include a means for establishing communications over a wide area network such as the Internet), the method comprising:
	deriving a person corpus associated with a person … (Brewer, [0053], where monitored information may be collected and used to create or update a user profile that includes query logs and past web selections. The user profile that stores a user’s personalization information (i.e., “associated with a person”) is learned over a period of time, and may be stored in a user profile database (i.e., “person corpus”) that is accessible to the server);
	receiving a first portion of a query from the person (Brewer, [0050] and [FIG. 5], where a user types in “baseball” and a space);
	receiving information indicative of an intent of the person (Brewer, [0053], where query refinement options are personalized based on a user profile, where the user profile may store tracked query information including query logs, past web selections, etc. (i.e., “information indicative of an intent of the person”). See also Brewer, [0008], where the query refinement options presented are based on a tracked history of queries previously entered by one or more users);
	obtaining, with respect to the first portion of the query, a first set of query suggestions based on information from a first data source (Brewer, [0046], where refinement options provided to the user may be based on a variety of stored information including web graphs, web documents, dictionaries, thesauruses, proper name lists, categorical and taxonomy information, and word-breaking or stemming criteria. See Brewer, [0050], where the user, after typing in “baseball”, is presented with a dropdown list showing suggested terms related to baseball, e.g., query refinement options including “baseball teams”, “baseball players”, etc., implying that the first set of query suggestions were derived from some (unspecified) source);
	receiving, subsequent to the first portion of the query, a second portion of the query from the person (Brewer, [0051] and [FIG. 6], where the user types “tickets” after the initial query string “baseball” to form the query “baseball tickets”);
	obtaining … a second set of query suggestions obtained from the person corpus (Brewer, [0049], where the system displays suggested refinement terms based on words related to the search terms already typed where these related words can be pulled from past queries, e.g., see Brewer, [0053], where the past queries may be derived from query logs tracking queries entered by the user stored within a user profile associated with the user, the user profile having been stored in a user profile database (i.e., “person corpus”)), wherein the first data source is generated independently of the person corpus (Brewer, [0046], where refinement options provided to the user may be based on a variety of stored information including web graphs, web documents, dictionaries, thesauruses, proper name lists, categorical and taxonomy information, and word-breaking or stemming criteria); and
	presenting the first and second sets of query suggestions to the person to facilitate the person to complete the query (Brewer, [0051] and [FIG. 6], where after the user types “tickets” after the initial query string “baseball”, the system presents a new list of suggested search terms, i.e., the query refinement options being “baseball tickets sales”, “baseball tickets vendors”, and “baseball tickets auctions”).
	Although Brewer does not appear to explicitly state that the first set of query suggestions were derived from a first data source independent of the person corpus, and the second set of query suggestions were derived from the person corpus, Brewer suggests that query suggestions may be derived from a variety of sources, including a user profile containing query logs (i.e., corresponding to the claimed “person corpus”) in addition to other sources such as dictionaries, thesauruses, categorical/taxonomy information, etc. (i.e., corresponding to the claimed “first data source”). One of ordinary skill in the art would have thus been suggested to have modified Brewer by first drawing from non-personalized data sources to provide a first set of query suggestions (i.e., a first data source as claimed), and then subsequently presented query suggestions corresponding to the person corpus (i.e., resulting in more personalized query suggestions) with the motivation of providing a set of default suggestions to help the searcher narrow the scope/focus/context (in addition to ensuring that proper spelling has been utilized), and then providing more personalized/customized and contextualized suggestions directly related to the searcher, as the previously suggested queries may not have sufficiently addressed the searcher’s intent (which may have been why the searcher inputted additional query terms).
	Furthermore, although Brewer does not appear to explicitly state that both the first and second sets of query suggestions are presented simultaneously, Brewer suggests in [0039-0041] that query refinement options typically fall into several categories, one of which broadens the query. Therefore, one of ordinary skill in the art would have been suggested to modify Brewer’s disclosure such that the first set of query suggestions continue to be displayed along with the second set of query suggestions with the motivation of broadening the query to avoid too-narrow suggestions and thus aid the user in exploring other search domains/categories, e.g., as seen in Brewer, [FIG. 8B], item 171, where “health and fitness” may correspond to either “gym” (the first inputted word), or “gym subscription”.
	The Examiner notes that the limitation “to facilitate the person to complete the query” has been considered as an intended use/result, and is not afforded patentable weight. The Examiner notes that “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus'  if the prior art apparatus teaches all the structural limitations of the claim.” Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114. The recited prior art has the capability to perform these intended use limitations, and therefore, the prior art meets the claimed limitations. See MPEP 2111.02; See also In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).
	Brewer does not appear to explicitly teach [deriving a person corpus associated with a person] based on data cross linked from a public space, a semi-private space and a private space, wherein the data is cross linked based on cross-linking keys identified from the data; modifying, based on the intent of the person, a combination of the first and second portions of the query to generate a modified query; [and] [obtaining], with respect to both of the received query and the modified query.
	Schechter teaches [deriving a person corpus associated with a person] based on data cross linked from a public space, a semi-private space and a private space, wherein the data is cross linked based on cross-linking keys identified from the data (Schechter, [0018], where search queries can be suggested to a user. The query suggestion component 112 can identify queries for suggestion from various sources, including from generic query suggestions 130 (curated from aggregated, anonymous sources, e.g., corresponding to what a majority of search-engine users input) (i.e., “public space”), from a user’s social contacts including friends/fans/followers (i.e., “semi-private space”), and from a user’s search history (i.e., “private space”). See Schechter, [0020] and [0022], where the search monitor component associates inputted queries with identifiers assigned to users or their computers. Searches performed by social network contacts can then be stored against corresponding identifiers as social-network contact search history 150 for use by the query suggestion component 112. Thus in this way, the data is cross-linked based on these identifiers, i.e., “cross-linking keys”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brewer and Schechter (hereinafter “Brewer as modified”) with the motivation of improving the relevance of search results (Schechter, [0002]), since latent preferences of a user are allowed, i.e., based on data related to prior searches conducted by the same user or other users in the same group, the system can suggest query suggestions comprising queries that had not been issued to the user before, but is still pertinent to his/her interests.1
	Brewer as modified does not appear to explicitly teach modifying, based on the intent of the person, a combination of the first and second portions of the query to generate a modified query; [and] [obtaining], with respect to both of the received query and the modified query.
	Wu teaches modifying, based on the intent of the person, a combination of the first and second portions of the query to generate a modified query; [and] [obtaining], with respect to both of the received query and the modified query (Wu, [0052] and [0059], where the system may generate suggested modified/refined queries by replacing or adding/deleting terms in the original query to generate potential suggested queries (i.e., “modifying…a combination of the first and second portions of the query to generate a modified portion of the query”). See Wu, [0053], where the system may apply term replacement query modification/refinement by generating expansion/contraction tables of pairs based on compound pairs, e.g., based on context or previous queries (Wu, [0060]) (i.e., “modifying, based on the intent of the person…”). See Wu, [0045], where the original query may include various core words or terms (T1, T2, T3, T4) and non-core words or terms (s1, s2, s3), indicating that there are multiple portions of the query (i.e., “a combination of the first and second portions of the query”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brewer as modified and Wu (hereinafter “Brewer as modified”) with the motivation of providing extended query suggestions in order to generate additional suggested modified/refined (alternative) queries (Wu, [0039]), thereby allowing a broader range of possible query options without the user necessarily having to type in more words to establish the scope of their intended search.

	Regarding claim 3: Brewer as modified teaches The method of claim 1, wherein the person corpus includes at least one second data source private to the person, the second data source including: private electronic mails; a private calendar; a private contact list; private messages; private bookmarks; private visual information; private voice information; and private log information (Brewer, [0053], where suggested query refinement options are personalized and may be learned by monitoring the user, and stored in a user profile that includes query logs, the user profile being stored in a user profile database (i.e., “person corpus”)). 

	Regarding claim 6: Claim 6 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
	Note that Brewer teaches A system having at least one processor, storage, and a communication platform, to provide query suggestions, the system comprising [the claimed components to implement the claimed steps] (Brewer, [0014] and [0032], where the disclosed steps may be implemented as a system comprising a memory in which machine instructions are stored, and a processor that performs the disclosed steps. The system may include a means for establishing communications over a wide area network such as the Internet).

	Regarding claim 8: Claim 8 recites substantially the same claim limitations as Claim 3, and is rejected for the same reasons.

	Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Brewer teaches A non-transitory machine-readable medium having information recorded thereon to provide query suggestions, wherein the information, when read by the machine, causes the machine to perform operations comprising [the claimed steps] (Brewer, [0028], where the disclosed steps may be implemented as a system that includes a system memory including computer-readable media providing nonvolatile storage of computer-readable instructions).

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 16: Brewer as modified teaches The method of claim 1, wherein the first portion of the query corresponds to a prefix of a search query (Brewer, [0049], where, as the user types, the auto-complete interface suggest words starting with the characters the user has already typed, where these suggested words are displayed in a dropdown list under the search terms). 

	Regarding claim 17: Brewer as modified teaches The method of claim 1, wherein the second set of query suggestions is presented replacing the presentations of the first set of query suggestions (Brewer, [0051] and [FIG. 6], where after the user types “tickets” after the initial query string “baseball”, the system presents a new list of suggested search terms, i.e., the query refinement options being “baseball tickets sales”, “baseball tickets vendors”, and “baseball tickets auctions”, replacing the previously presented suggested search terms of “baseball teams”, “baseball players”, and “baseball equipment” (Brewer, [0050] and [FIG. 5])). 

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as Claim 17, and is rejected for the same reasons.

	Regarding claim 21: Brewer as modified teaches The method of claim 1, wherein the modified portion of the query is generated by modifying a concatenation of the first portion of the query and the second portion of the query, and wherein at least a portion of the modified portion of the query is generated independently of previous queries (Wu, [0034], where the system generates modified or refined user inputs based on the original user input, such as a query based on the user’s query history and relationships between the terms of the user query, e.g., extracting new terms including new name entities and the relationships between terms from a web corpus (Wu, [0036]) (i.e., “generated independently of previous queries”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brewer and Wu with the motivation of providing alternate queries that may not have been previously thought of by other users, thus allowing possibly relevant documents to be presented as search results even in situations where users were not previously aware of such related terms.2

	Regarding claim 22: Claim 22 recites substantially the same claim limitations as claim 21, and is rejected for the same reasons.

	Regarding claim 23: Claim 23 recites substantially the same claim limitations as claim 21, and is rejected for the same reasons.

	Regarding claim 28: Brewer as modified teaches The method of claim 1, further comprising:
	estimating the intent of the person based on tracking interactions of the person with the person corpus (Brewer, [0053], where query refinement options are personalized for each user, where personalization may be based on monitoring the user’s behavior, the monitoring including tracking queries entered by the user and/or results selected by the user. This personalization information is learned over time and stored in a user profile; the user profile is stored in a user profile database (i.e., “person corpus”)).


Claims 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (“Brewer”) (US 2011/0087686 A1), in view of Schechter et al. (“Schechter”) (US 2013/0031106 A1), in further view of Wu et al. (“Wu”) (US 2006/0253427 A1), in further view of Hsu et al. (“Hsu”) (US 2012/0265779 A1).
	Regarding claim 2: Brewer as modified teaches The method of claim 1, but does not appear to explicitly teach wherein the first data source includes: a person search history; and an archive of regular suggestions.
	Hsu teaches wherein the first data source includes: a person search history; and an archive of regular suggestions (Hsu, [0029], where the system stores various types of information used to identify query formulation suggestions, including a query log of frequently selected interpretations of queries (i.e., “an archive of regular suggestions”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brewer and Hsu with the motivation of providing a default list of popular suggestions that were frequently searched by users, due to the probability that it is likely the user would find such popular searches to also be of their own interest.

	Regarding claim 7: Claim 7 recites substantially the same claim limitations as Claim 2, and is rejected for the same reasons.

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (“Brewer”) (US 2011/0087686 A1), in view of Schechter et al. (“Schechter”) (US 2013/0031106 A1), in further view of Wu et al. (“Wu”) (US 2006/0253427 A1), in further view of Hsu et al. (“Hsu”) (US 2012/0265779 A1), in further view of Pollara (“Pollara”) (US 2011/0258213 A1).
	Regarding claim 25: Brewer as modified teaches The method of claim 2, but does not appear to explicitly teach wherein the obtaining, with respect to the modified portion of the query further comprises: extracting, via an extraction engine, a plurality of queryable terms from the second data source, wherein the extraction engine is selected based on a type of content included in the at least one second data source.
	Pollara teaches extracting, via an extraction engine, a plurality of queryable terms from the second data source, wherein the extraction engine is selected based on a type of content included in the at least one second data source (Pollara, [0026-0028] and [0033], where an extraction engine may access a set of documents from a user’s personal desktop (i.e., “second data source”), which may include any set of text, graphics, audio files, etc. Extractors may be used for specialized resources, or for features specifically designed to find certain kinds of visuals used in the “cutting room”, e.g., close-ups, people, background, speed, lighting, etc. (i.e., “wherein the extraction engine is selected based on a type of content included in the at least one second data source”). Different extractors for different concepts/words or fields (i.e., “terms”) may also be applied (i.e., “wherein the extraction engine is selected based on a type of content included in the at least one second data source”). See Brewer, [0046], where query suggestion/refinement options are provided to the user based on a variety of stored information including query logs, etc., which will be presented to the user as the suggested query information (i.e., “queryable terms”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brewer as modified and Pollara with the motivation of optimizing extractions depending on the type of content type, e.g., by locating specific fields or concepts in known, predictable areas, and customizing to different types of media, since, e.g., images/graphics require different additional levels of processing than text documents.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (“Brewer”) (US 2011/0087686 A1), in view of Schechter et al. (“Schechter”) (US 2013/0031106 A1), in further view of Wu et al. (“Wu”) (US 2006/0253427 A1), in further view of Gross et al. (“Gross”) (US 2005/0278317 A1).
	Regarding claim 27: Brewer as modified teaches The method of claim 1, but does not appear to explicitly teach further comprising: determining a domain of the data; and identifying the cross-linking keys from the data based on the domain.
	Gross teaches determining a domain of the data; [and] identifying the cross-linking keys from the data based on the domain (Gross, [0023], where the system creates a digital signature that includes words, and their semantic meaning or context, e.g., the word “jaguar” is often used in the users’ information in the context of computer operating systems, in which case the system will record the word “jaguar” in the context of computers rather than an alternative meaning such as automobiles or wildlife. See Gross, [0022], where that the data analyzed includes all system and non-system files such as e-mail, word processing documents, instant messenger history, etc., where the system analyzes the user’s data by scanning words used in the documents and determines which words have a higher incidence across the corpus, and those words in addition to their semantic meaning (i.e., “cross-linking keys from the data based on the domain”), are stored for inclusion in the digital signature).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brewer as modified and Gross with the motivation of allowing queries to be contextualized by a user’s profile (Gross, [0019]), which leads to a better understanding of the user’s intent (Gross, [0003]).


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (“Brewer”) (US 2011/0087686 A1), in view of Schechter et al. (“Schechter”) (US 2013/0031106 A1), in further view of Wu et al. (“Wu”) (US 2006/0253427 A1), in further view of Rubinstein et al. (“Rubinstein”) (US 2014/0040245 A1).
	Regarding claim 29: Brewer as modified teaches The method of claim 1, but do not appear to explicitly teach further comprising: ranking, based on one or more characteristics of the first and second data sources and the person's location and time, query suggestions in the first and second sets of query suggestions, wherein the step of presenting comprises: presenting the ranked query suggestions to the person.
	Rubinstein teaches ranking, based on one or more characteristics of the first and second data sources and the person's location and time, query suggestions in the first and second sets of query suggestions (Rubinstein, [0068], where the generated structured queries may be scored, which could be a ranking. The score may be based on a variety of factors, including search history of the user (i.e., “based on one or more characteristics of the first…data source[]”), the querying user’s social-graph affinity for social-graph elements referenced in particular queries (i.e., “based on one or more characteristics of the second…data source[]”), the geographic location of the user (i.e., “the person’s location”), and the current popularity of particular queries (i.e., “the person’s…time”)), wherein the step of presenting comprises: presenting the ranked query suggestions to the person (Rubinstein, [0069], where structured queries (i.e., “query suggestions”) are presented to the querying user in a ranked order, where structured queries with better rankings may be presented in a more prominent position).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brewer as modified and Rubinstein with the motivation of allowing the querying user to receive a relatively comprehensive set of query suggestions.
	Furthermore, It would have been obvious to have incorporated Rubinstein’s presentation of the ranked query suggestions with the motivation of presenting likely more relevant search suggestions in a more noticeable position of a user interface than candidate keyword phrases with lower ranks (Rubinstein, [0069]), i.e., thus more likely to be selected by the user.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
2 February 2022




    
        
            
        
            
    

    
        1 Boulis (US Patent Publication No. 2009/0019002 A1) at [0031].
        2 See, e.g., Jacobs et al. US Patent Publication No. 2011/0314001 A1 at [0003] (“Generally, these alternate queries are conventionally based at least in part upon queries previously submitted by users.... If, however, the user wishes to search over semi-structured data in a particular domain, oftentimes alternate queries provided by search engines are not helpful. For instance, contents of structured data may include terms that do not come to mind when users proffer queries to the search engines…. Thus, since users have not thought to previously search for such terms, the search engine is not configured to provide alternate queries to aid searchers in locating certain documents that include semi-structured data”).